Citation Nr: 0509519	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-00 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for residuals of back injury.

2.  Entitlement to service connection for residuals of head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied the benefits sought 
on appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board concludes VA has a further duty to assist the 
veteran in developing this claim.  The record indicates there 
are pertinent medical records outstanding from the Social 
Security Administration (SSA), VA, and private treatment 
providers.  

At a February 2005 Video-Conference hearing before the 
undersigned, the veteran testified that he began receiving 
benefits from SSA in July 1997.  No SSA related 
correspondence, or medical or adjudication records are 
contained in the claims file.  It is not known whether 
additional records from SSA would be relevant to the current 
claims, or enough to reopen the back claim, but VA is 
required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

The veteran also testified that he had received treatment 
from VA medical facilities in Jackson, Mississippi in 1979 
and 1980, and in Alexandria, Louisiana, beginning in about 
1983.  He testified that the majority of the treatment was at 
a VA medical facility in Alexandria, where he was treated for 
headaches.  However, there are no records of VA treatment in 
the claims file dated prior to 1990.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  The Board concludes that a request for the 
indicated VA medical records must be made.  Further, with 
respect to the "new and material" issue, although it is not 
clear whether new and material evidence has been submitted to 
reopen that claim, the VA is nevertheless obligated to obtain 
VA medical records before considering the issue.  

The veteran also testified that he received private treatment 
including surgeries for his back in the 1980s.  The veteran 
testified that at that time he was treated by Dr. John C. 
Passman, who conducted two surgeries on the veteran's back in 
the early 1980s, and by Dr. Edward Robinson at St. Dominick 
Hospital.  There are no private treatment records in the 
claims file dated prior to 2000.  Also, multiple copies of VA 
Form 21-4142, show that the veteran provided authorization 
and consent to release information for treatment by a Dr. 
Dawkin for treatment from 1979 to 1983, and by Dr. Passman 
from 1982 to 1986.  However, the RO did not request these 
records from these physicians.  To ensure VA has met its duty 
to assist the appellant in developing this claim, the RO 
should seek to obtain these records.  

Accordingly, the case is remanded to the RO via the Appeals 
Management Center in Washington, D.C. for the following:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration. Associate all 
correspondence and any records received 
with the claims file.  Continue to 
request these records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

2.  Obtain the veteran's complete medical 
records from the VA facilities in 
Jackson, Mississippi and Alexandria, 
Louisiana, for all treatment and 
hospitalization pertaining to residuals 
of back and/or head injuries, from 1979 
to the present.  Continue to request 
these VA records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain VA records should be fully 
documented, and these VA facilities must 
provide a negative response if records 
are not available.

3.  Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from John C. Passman, 
M.D., Edward Robinson, M.D., Dr. Dawkin, 
and St. Dominick Hospital, for treatment 
from 1979 to the present.  See multiple 
copies of VA Form 21-4142 for some 
contact information.  These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

4.  Then, readjudicate the claims.  If 
any such action does not resolve a claim, 
issue the appellant and his 
representative a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  No 
action is required of the veteran until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  


	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


